           Case 1:20-cv-00947-RP Document 14 Filed 09/23/20 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BARCLAYS TRUST,                                       §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §                    1:20-CV-947-RP
                                                      §
NATIN PAUL, WORLD CLASS HOLDING                       §
COMPANY LLC, and WORLD CLASS                          §
MANAGEMENT COMPANY, LLC.,                             §
                                                      §
                Defendants.                           §

                                                 ORDER

        Before the Court is Plaintiff Barclays Trust’s (“Plaintiff”) motion to file an exhibit under

seal. (Mot. Seal, Dkt. 2). Specifically, Plaintiff seeks to file as an exhibit to their Complaint, (Dkt. 1),

the pre-litigation Settlement Agreement between the parties. Plaintiff’s sole argument for sealing the

exhibit is “out of an abundance of caution” should “Defendants assert that the full Settlement

Agreement should not be publicly disclosed” (Dkt. 2, at 1). Defendants have not responded to this

motion. For the reasons discussed below, the Court denies Plaintiff’s motion to file exhibits under

seal.

        Generally, the public has a right to inspect judicial records. Nixon v. Warner Commc’ns, Inc.,

435 U.S. 589, 597 (1978). This right “promotes the trustworthiness of the judicial process, curbs

judicial abuses, and provides the public with a better understanding of the judicial process, including

its fairness[, and] serves as a check on the integrity of the system.” Bradley on behalf of AJW v. Ackal,

No. 18-31052, 2020 WL 1329658, at *4 (5th Cir. Mar. 23, 2020) (citing United States v. Sealed Search

Warrants, 868 F.3d 385, 395 (5th Cir. 2017)).



                                                      1
           Case 1:20-cv-00947-RP Document 14 Filed 09/23/20 Page 2 of 4



        This right is not absolute and the “common law merely establishes a presumption of public

access to judicial records.” Id. (citing SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993)).

The Fifth Circuit has neither assigned a particular weight to this presumption nor interpreted the

presumption in favor of access as creating a burden of proof. Bradley, 2020 WL 1329658, at *4. But

in light of the public’s right to access judicial records, courts are required to “use caution in

exercising [their] discretion to place records under seal.” United States v. Holy Land Found. for Relief &

Dev., 624 F.3d 685, 689–90 (5th Cir. 2010) (citing Fed. Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395,

399 (5th Cir. 1987)). “In exercising its discretion to seal judicial records, the court must balance the

public’s common law right of access against the interests favoring nondisclosure.” Bradley, 2020 WL

1329658, at *4 (citing Van Waeyenberghe, 990 F.2d at 848). “The presumption however gauged in

favor of public access to judicial records is one of the interests to be weighed on the public’s side of

the scales.” Id. (cleaned up).

        “Not every document, however, is a judicial record subject to the common law right of

access.” Id. at *5. “[S]ealing may be appropriate where orders incorporate confidential business

information.” N. Cypress Med. Ctr. Operating Co. v. Cigna Healthcare, 781 F.3d 182, 204 (5th Cir. 2015).

In some cases, such as those involving “trade secrets, the identity of informants, and the privacy of

children,” Jessup v. Luther, 277 F.3d 926, 928 (7th Cir. 2002), or those in which information could be

used for “scandalous or libelous purposes,” Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995),

the interest in secrecy is compelling. But when the party seeking leave to file under seal “does not

identify any particular confidential information in the orders that may cause it harm, and much of

the information therein is available elsewhere,” sealing is generally unwarranted. N. Cypress, 781 F.3d

at 204; see also Powers v. Duff & Phelps, LLC, No. 1:13-CV-768, 2015 WL 1758079, at *7–8 (W.D. Tex.

Apr. 17, 2015) (“[T]he parties’ decision to designate documents as confidential does not mandate




                                                     2
           Case 1:20-cv-00947-RP Document 14 Filed 09/23/20 Page 3 of 4



that the Court seal the record. The standard for sealing court documents is more stringent than [the]

standard for protecting discovery materials under a protective order.”). “[I]n order for a document

to be sealed, the movant must not only point to specific confidential information contained in the

document, but must also show the specific harm that would be suffered if the public were granted

access to this document.” Omega Hosp., LLC v. Cmty. Ins. Co., No. CV 14-2264, 2015 WL 13534251,

at *4 (E.D. La. Aug. 12, 2015) (citing N. Cypress, 781 F.3d at 204).

        Here, the Court finds that Plaintiff has not asserted sufficient grounds for filing its exhibit

under seal. While the exhibits may reasonably be subject to confidentiality provisions in the Western

District, “[t]he standard for sealing court documents is more stringent than [the] standard for

protecting discovery materials under a protective order.” Powers, 2015 WL 1758079, at *7; see also

Amazon.com, Inc. v. Corydoras Techs., LLC, No. 1:19-CV-1095-RP, 2020 WL 1644005, at *2 (W.D. Tex.

Apr. 2, 2020).

        Plaintiff has not presented any compelling reasons for sealing the exhibit other than that

Defendants might object to the Settlement Agreement being publicly disclosed. (Mot. Seal, Dkt. 2, at

2). Plaintiff neither pointed to specific confidential information contained in the exhibit nor shown

how, if made public, this information might be harmful. See N. Cypress, 781 F.3d at 204 (upholding

unsealing when the party seeking to seal did “not identify any particular confidential information in

the orders that may cause it harm, and much of the information therein [was] available elsewhere.”).

Therefore, the Court will deny the motion.




                                                    3
          Case 1:20-cv-00947-RP Document 14 Filed 09/23/20 Page 4 of 4



       Accordingly, IT IS ORDERED that Plaintiff’s motion to file an exhibit under seal, (Mot.

Seal, Dkt. 2), is DENIED.

               IT IS FURTHER ORDERED that the Clerk shall unseal Plaintiff’s motion for

       leave to file under seal, (Mot. Seal, Dkt. 2).



       SIGNED on September 23, 2020.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    4
